Citation Nr: 0501379	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the veteran's claim 
of entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  The veteran 
disagreed with this decision in July 2002.  A statement of 
the case was issued to the veteran and his service 
representative in January 2003.  The veteran perfected a 
timely appeal when he filed a substantive appeal (VA Form 9) 
in March 2003.  

It is noted that, by rating decision issued in September 
2002, the RO concluded that the veteran was not competent to 
handle the disbursement of funds.  In November 2002, the RO 
designated James C. Shivers as the veteran's legal custodian 
for the disbursement of funds.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's PTSD is manifested by sleep disturbances.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Here, the RO provided notice to the veteran and his service 
representative of the evidence needed to substantiate the 
claim of entitlement to a disability rating in excess of 30 
percent for PTSD.  In a letter dated in April 2002, prior to 
the adjudication of the currently appealed claim, the veteran 
and his representative were informed of VA's obligations to 
notify and assist claimants under the VCAA, and they were 
notified of what records VA would attempt to obtain on behalf 
of the veteran, what records the veteran was expected to 
provide in support of his claim, and of the need to advise VA 
of or submit any additional information or evidence that he 
wanted considered.  See Pelegrini, supra.  In addition, in 
June 2002, the RO contacted the veteran and explained the 
duties to notify and assist claimants under the VCAA.  At 
that time, the veteran notified VA that he had no further 
information to submit in support of his claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and a supplemental statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, including the requirements to establish an 
increased evaluation, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

Thus, the Board observes that all of the aforementioned 
correspondence informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

In a February 2002 statement, the veteran contended that he 
had been having frequent flashbacks to his service in Vietnam 
and had become very guarded.  He also stated that he lived 
with his brother and his brother's wife but did not want 
anyone to help him.

On VA PTSD examination in June 2002, the veteran complained 
that he sometimes got angry with his brother.  The VA 
examiner stated that it had been very difficult to gain any 
information from the veteran.  The veteran had a very poor 
memory, tended to mumble, and was somewhat guarded during the 
interview.  The VA examiner also stated that most of the 
information that he obtained had been provided by the 
veteran's brother, who had accompanied the veteran to the 
examination.  

The examiner noted that he had reviewed the veteran's claims 
file, but there was no recent information in the file 
concerning PTSD.  In fact, the most recent information was 
dated in March 1993 and revealed a diagnosis of PTSD and 
alcohol dependence.  The veteran did not know when he had 
been in service.  The veteran remembered receiving a Purple 
Heart medal during service in Vietnam as a result of injuries 
from a booby trap and gunfire.  The veteran stated that he 
was unemployed and could not remember the last time he had 
been employed.  The VA examiner noted that a review of the 
veteran's claims file indicated that he had stated in 
September 1986 that he had been unable to hold down a job.  
The veteran lived with his brother who took care of him.  He 
stated that he spent his time cutting the grass and watching 
television, although the veteran's brother stated that the 
veteran essentially just sat in the house and watched 
television and that he needed to be reminded to take his 
medication.  The veteran's brother also stated that the 
veteran at times became violent or explosive with anger at 
him.  

Mental status examination of the veteran in June 2002 
revealed that he was somewhat unkempt.  He was oriented times 
three, and knew month and day of the week, but was erroneous 
about the year.  He was correct about the time.  The veteran 
knew where he was but was not sure who was the president.  He 
was agitated and had generally good eye contact.  The veteran 
described his mood as "kind of funny" and stated that he 
felt dizzy.  His affect was rather flat and blunted.  The 
veteran stated that he had hallucinations when he experienced 
seizures.  He denied any suicidal or homicidal ideation.  He 
denied feeling that others were out to get him.  He indicated 
that he sometimes got angry with his brother.  

The veteran's thought processes were illogical at times.  His 
memory was fair to poor for remote, recent, and immediate 
material.  The veteran could recall three words immediately 
but no words after five minutes and had a particularly tough 
time with dates.  The veteran was unable to concentrate on 
basic calculation problems.  He did not have abstract 
reasoning ability, although he showed appropriate judgment.  
The VA examiner stated that it was hard to estimate the 
veteran's intelligence given his state of mind in that he 
recently had a seizure disorder, he seemed to have some 
memory problems, and he was not a good reporter.  The veteran 
also had poor insight in to his current condition.  The 
veteran's Global Assessment of Functioning (GAF) score was 
35, indicating some impairment in reality testing or 
communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  The diagnoses included PTSD by history and rule out 
dementia (history of organic mental syndrome).

In discussing the veteran's service-connected PTSD, the VA 
examiner stated in June 2002 that it was difficult to 
evaluate whether this disability had increased in severity 
because the veteran had been struggling with a lifelong 
seizure disorder.  The veteran was not able to communicate 
appropriately with the examiner.  He also did not seem to be 
completely medically stable, with two recent hospitalizations 
for a seizure disorder.  The VA examiner concluded that the 
veteran was not competent to handle his own funds.  The 
veteran's social adaptability, flexibility, reliability, and 
efficiency in an industrial setting all were severely 
impaired.  Finally, the VA examiner estimated the veteran's 
level of disability in the severe to total range.

In an October 2002 Notice of Disagreement, the veteran's 
service representative contended that the veteran had been 
admitted to a psychiatric ward following active service for 
episodes of violence, flashbacks, and alcohol abuse.  She 
also contended that the veteran's episodes of violence and 
flashbacks had been noted prior to the onset of his seizure 
disorder.  

On VA PTSD examination in April 2004, the VA examiner stated 
that he had reviewed the veteran's claims file.  A review of 
medical records indicated that the veteran had experienced 
flashbacks and had been violent in the past.  The veteran was 
unable to report any coherent history, although his brother 
reported hearing the veteran wake up in the middle of the 
night.  The veteran's brother also reported no recent 
episodes of violence.  It was noted that the veteran was 
receiving no psychiatric treatment or psychotropic 
medication.  The veteran's brother stated that the veteran 
was able to dress himself, but had to be prompted to take 
baths and had his food fixed for him.  The veteran was unable 
to do much by himself.  

Mental status examination of the veteran revealed that he was 
not oriented except that he knew he was in Columbia, South 
Carolina.  He was not able to relay a coherent history to the 
VA examiner and reported that he felt "kind of awkward."  
His affect was flat.  Although the veteran did not understand 
what hallucinations were, there was no evidence of a response 
to internal stimuli during the interview.  The veteran was 
able to repeat three words after the examiner but could not 
retain this information.  He was unable to spell common words 
and only spelled his last name correctly forwards but not 
backwards.  He could not perform simple calculations and was 
unable to interpret proverbs or similarities.  His judgment 
was impaired.  He denied any suicidal thoughts.  When asked 
about homicidal thoughts, the veteran reported that he felt 
like he wanted to "kill the world with a bomb because I want 
to do it."  The examiner diagnosed PTSD by history, alcohol 
dependence in remission, and dementia, not otherwise 
specified.  The veteran's GAF score was 20, indicating some 
danger of hurting himself or others, occasionally failing to 
maintain minimal personal hygiene, or a gross impairment in 
communication.  

The VA examiner stated that it had been impossible to get a 
coherent history related to PTSD during this interview, 
although the veteran reported that he did not sleep well and 
called out during the night.  The examiner noted that the 
veteran's symptoms of dementia made it impossible to evaluate 
any symptoms of PTSD.  He also stated that the veteran's 
social adaptability and interactions with others were totally 
impaired due to his inability to communicate coherently.  The 
veteran's flexibility, adaptability, and efficiency in an 
industrial environment were totally impaired as well.  The 
veteran's overall level of disability was total and 
permanent.  He was unemployable and was not able to handle 
his own funds.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation must be avoided.  38 C.F.R. § 4.14.

Here, the veteran's service-connected PTSD is evaluated as 30 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

An evaluation of 30 percent disabling is available where PTSD 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily with routine 
behavior, self-care and conversation normal), due to such 
symptoms as a depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, or 
recent events).

The next higher evaluation of 50 percent disabling is 
available where PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

An evaluation of 70 percent disabling is available where PTSD 
is manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where PTSD is manifested 
by total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting himself or others; an intermittent inability to 
perform activities of daily living (including the maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of his close relatives, his 
own occupation, or his own name.  Id.

Taking into account the relevant evidence outlined above, the 
Board finds that the veteran's PTSD symptoms fail to meet the 
criteria for an evaluation in excess of 30 percent.

In this regard, the Board recognizes the severity of the 
veteran's psychiatric symptoms, and that the VA examiners in 
2002 and 2004 found him to have a level of disability in the 
severe to total range.  However, both examiners diagnosed 
"PTSD by history" only, indicating that the disorder was 
not apparent at the time of the examination.  More 
importantly, the 2004 VA examination clearly stated that the 
veteran's symptoms of dementia made it impossible to evaluate 
any symptoms of PTSD.  Thus, the symptomatology reported on 
the examination was the result of dementia, a nonservice-
connected condition.  The only symptom noted in reference to 
PTSD was that the veteran reported not sleeping well.  Sleep 
interference is one of the criteria for a 30 percent rating 
under Diagnostic Code 9411.   

As the evidence fails to show that symptoms from the service-
connected PTSD result in any present psychiatric 
symptomatology other than sleep disturbance, an evaluation in 
excess of 30 percent is not warranted.

The Board has also considered the issue of whether the 
veteran's service-connected PTSD presented an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  As noted above, although the veteran is 
unemployable, such is due to dementia and a seizure disorder, 
and there is no objective evidence that symptoms from PTSD 
result in interference with employment beyond that 
contemplated by the Schedule.  See 38 C.F.R. § 4.1.  
Additionally, there is no evidence of hospitalization for 
PTSD.  Therefore, in the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


